Citation Nr: 0530425	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  04-20 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected systemic lupus erythematosus with 
anemia, thrombocytopenia, polyarthralgias, and leukopenia.  

2.  Entitlement to a compensable evaluation for the service-
connected right foot tarsal tunnel syndrome.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected low back strain.  

5.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right knee, status post arthroscopy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1977 to September 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the RO.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2005.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The most recent VA examinations were provided in March and 
April of 2003.  The examination reports do not indicate 
whether the veteran's claims file had been reviewed by the 
examiners.  The Board is of the opinion that contemporaneous 
examinations are warranted.  

Additionally, with regard to entitlement to a TDIU rating, 
in a November 2003 statement, the veteran indicated that she 
was being followed by a psychologist and a counselor through 
the vocational rehabilitation program.  The Board is of the 
opinion that the veteran's vocational rehabilitation folder 
should be obtained and reviewed by the RO.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should take appropriate steps 
to request that the veteran identify all 
VA and non-VA health care providers who 
have treated her for her service-
connected systemic lupus erythematosus, 
right foot tarsal tunnel syndrome, low 
back strain, and right knee disability.  
The RO should obtain duly executed 
authorization for the release of private 
medical records.  All records obtained 
should be associated with the veteran's 
claims file.  

2.  The RO is to obtain the veteran's 
Vocational Rehabilitation folder, and 
associate it with the veteran's claims 
file.  

3.  The RO is to schedule the veteran 
for a VA examination to determine the 
nature and extent of the service-
connected systemic lupus erythematosus 
with anemia, thrombocytopenia, 
polyarthralgias, and leukopenia.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are  indicated, they should 
be conducted.  The claims folder must be 
reviewed by the examiner(s) in 
conjunction with examination of the 
veteran.  The examiner(s) should address 
the following matters.  

a.	Summarize the medical history, 
including the onset and course, of 
the service-connected systemic 
lupus erythematosus.

b.	Describe any current symptoms and 
manifestations attributed to the 
service-connected systemic lupus 
erythematosus with anemia, 
thrombocytopenia, polyarthralgias, 
and leukopenia. 

c.	Complete any diagnostic and 
clinical tests required and provide 
diagnoses for all pathology 
identified. 

d.	Provide an opinion as to the 
debilitating effects of the 
systemic lupus erythematosus with 
anemia, thrombocytopenia, 
polyarthralgias, and leukopenia, 
including: 

i.	the frequency, severity, 
and duration of 
exacerbations; and 

ii.	the debilitating effects 
of the medication 
prescribed for treatment. 

e.	The examiner is further requested 
to provide an opinion as to how the 
veteran's service-connected 
systemic lupus erythematosus with 
anemia, thrombocytopenia, 
polyarthralgias, and leukopenia 
affects the veteran's 
employability.

4.  The RO is to schedule the veteran 
for a comprehensive VA orthopedic 
examination, in order to determine the 
nature and extent of the veteran's 
service-connected right foot tarsal 
tunnel syndrome, low back strain, and 
right knee disability.  All indicated 
tests and studies should be performed.  
If other examinations by specialists are 
indicated, they should be conducted.  
The claims folder must be reviewed by 
the examiner(s) in conjunction with 
examination of the veteran.  Based on 
his/her review of the case, the examiner 
should opine as to the likelihood that 
the veteran is precluded from securing 
and following substantially gainful 
employment due solely to the service-
connected right foot tarsal tunnel 
syndrome, low back strain, and right 
knee disability.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case, and an opportunity to 
respond.  The case should then be 
returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


 
 
 
 

